




Exhibit 10 (ah)


    
2012 INVACARE CORPORATION
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN
(Effective January 1, 2012)
Table of Contents                                         Page
ARTICLE I
1

INTRODUCTION
1

1.1
Name of Plan.                                    1

1.2
Purposes of Plan.                                1

1.3
Effective Date.                                1

ARTICLE II
1

DEFINITIONS AND CONSTRUCTION
1

2.1
Definitions.                                    1

ARTICLE III
    3

PARTICIPATION AND ELIGIBILITY
3

3.1
Eligible Directors.                                3

3.2
Participation.                                    3

ARTICLE IV
3

CONTRIBUTIONS AND VESTING
3

4.1
Deferrals by Participants.                            3

4.2
Election of Deferral Periods.                            3

4.3
Modification or Revocation of Election by Participant.            3

4.4
Suspension of Contributions.                            4

4.5
Vesting.                                    4

ARTICLE V
4

ACCOUNTS
4

5.1
Establishment of Bookkeeping Accounts.                    4

5.2
Subaccounts.                                    4

5.3
Earnings Elections.                                4

5.4
Hypothetical Accounts and Creditor Status of Participants.            5

5.5
Investments.                                    6

ARTICLE VI
6





--------------------------------------------------------------------------------




PAYMENT OF ACCOUNT
6

6.1
Timing and Form of Distribution of Accounts.                6

6.2
Adjustment for Investment Gains and Losses Upon a Distribution.        7

6.3
Designation of Beneficiaries.                            7

6.4
No Beneficiary Designation.                            7

6.5
Withdrawals for Unforeseeable Emergency.                    7

6.6
Withholding.                                    8

ARTICLE VII
8

ADMINISTRATION
8

7.1
Committee.                                    8

7.2
Indemnification of Committee.                        8

ARTICLE VIII
8

AMENDMENT AND TERMINATION
8

8.1
Power to Amend or Terminate.                        8

8.2
Distribution Upon Plan Termination.                        8

ARTICLE IX
9

MISCELLANEOUS
9

9.1
Non-Assignability of Benefits.                        9

9.2
Governing Laws.                                9

9.3
Miscellaneous.                                9

9.4
Entire Agreement; Severability.                        9

9.5
No Guaranty of Tax Consequences.                        9





    




--------------------------------------------------------------------------------






2012 INVACARE CORPORATION
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PLAN
(Effective January 1, 2012)
ARTICLE I



INTRODUCTION
1.
Name of Plan.

Invacare Corporation (the “Company”) hereby adopts the 2012 Invacare Corporation
Non-Employee Directors Deferred Compensation Plan (the “Plan”).
2.
Purposes of Plan.

The purpose of the Plan is to provide the non-employee Directors of the Company
the opportunity to defer receipt of a portion or all of their Fees.
3.
Effective Date.

The Company maintains the Invacare Corporation Outside Directors Elective Stock
Option Plan (“Prior Plan”) which relates to certain deferred compensation
amounts which were deferred prior to December 31, 2011. Such amounts remain
subject to all terms and provisions of the Prior Plan which are not intended to
be modified by the terms hereof, or otherwise materially modified.
The Company now establishes the 2012 Invacare Corporation Non-Employee Directors
Deferred Compensation Plan, effective January 1, 2012, which relates to amounts
earned and deferred after December 31, 2011 (and to elections made in 2011 to
defer such amounts in 2012). The Plan is effective as of January 1, 2012.
ARTICLE II



DEFINITIONS AND CONSTRUCTION
1.
Definitions.

For purposes of the Plan, defined terms shall have the same meaning as is
generally set forth in the DC Plus Plan, except as set forth below or unless
their context clearly requires a different meaning:
(a)
“Account” means the bookkeeping account or accounts maintained by the Company to
reflect the Participant's Deferrals for all Deferral Periods, together with all
earnings, gains and losses thereon, but shall be divided into such subaccounts
as are needed to administer the Plan.

(b)
“Beneficiary” means the person or persons designated by the Participant in
accordance with Section 6.3 or, in the absence of an effective designation, the
person or entity described in Section 6.4.





--------------------------------------------------------------------------------






(c)
“Committee” means the Compensation Committee of the Board, which shall
administer the Plan in accordance with Section 7.1

(d)
“DC Plus Plan” means the Invacare Corporation Deferred Compensation Plus Plan.

(e)
“Deferral Period” means the period of time for which a Participant elects to
defer the receipt of Fees with respect to a specific Plan Year, and shall always
end on a January 1.

(f)
“Deferrals” means the total amount deferred by a Participant with respect to a
Plan Year.

(g)
“Fees” means the annual retainer payable to a Director for his or her services
rendered to the Company, as well as additional fees paid for serving as a
committee chairperson at any time during the year, but shall not include
separate or ad hoc meeting fees or fees for serving as the chairperson of a
special or ad hoc committee.

(h)
“Participant” means each Director who has become a Participant pursuant to
Article III and who retains an Account under this Plan.

(i)
“Participation and Deferral Election Form” means the written agreement pursuant
to which the Participant elects to participate in the Plan and makes certain
other elections, as set forth in Section 3.2.

(j)
“Separation” means the good-faith and complete termination of the contractual
relationship between the Director and the Company within the meaning of Code
Section 409A, whether resulting from resignation, expiration of the Director's
term as Director without re-election to the Board or otherwise.

(k)
“Shareholder Approved Plan” means the Invacare Corporation Amended and Restated
2003 Performance Plan, or any similar equity compensation plan of the Company
that is adopted by the Company for the purpose of superseding or replacing the
Invacare Corporation Amended and Restated 2003 Performance Plan, which plan has
been approved by the shareholders of the Company in accordance with applicable
law and stock exchange rules.

(l)
“Valuation Date” means the last business day of each calendar quarter.





--------------------------------------------------------------------------------






ARTICLE III



PARTICIPATION AND ELIGIBILITY
1.
Eligible Directors.

Any non-employee Director of the Board may become a Participant for any Plan
Year in which he is serving as a Director by completing, prior to the beginning
of such Plan Year (and otherwise in accordance with Section 5.3), a
Participation and Deferral Election Form agreeing to become a Participant for
such year and agreeing to be bound by the terms of the Plan as set forth in
Section 3.2. Such Form will be irrevocable as of the December 31 immediately
preceding the Plan Year to which it relates and shall be effective as of January
1 of the Plan Year to which it relates. If a non-employee Director fails to
timely complete a Participation and Deferral Election Form for a Plan Year, the
Director shall be deemed to have elected not to make Deferrals for such Plan
Year.
2.
Participation.

At a minimum, a Participation and Deferral Election Form for a Plan Year shall
contain the Participant's agreement to become a Participant and be bound by the
terms of the Plan, and shall provide for (i) the amount of Fees to be deferred
for the Plan Year, (ii) the Deferral Period for the Deferrals for such Plan
Year, and (iii) the Participant's investment election made in accordance with
Section 5.3, but may contain such additional or differing terms as the Committee
determines to be appropriate with respect to any one or more Participants.
ARTICLE IV



CONTRIBUTIONS AND VESTING
1.
Deferrals by Participants.

A Participant shall be entitled to defer any whole percentage of his or her
Fees, up to 100% of his Fees for a Plan Year.
2.
Election of Deferral Periods.

An election to make Deferrals for a Plan Year shall specify the Deferral Period
applicable to such amounts, which shall end no sooner than two (2) full Plan
Years and no later than ten (10) full Plan Years following the Plan Year to
which such Deferrals relate. Deferrals will be credited to the Account of each
Participant as soon as reasonably practicable following the date such amounts
otherwise would have been paid to the Participant.
3.
Modification or Revocation of Election by Participant.

Subject to Section 4.4 or as otherwise required or permitted by law, a
Participant may not prospectively change the amount of his or her Deferrals for
a particular Plan Year during such Plan Year. Unless required or permitted by
law, under no circumstances may a Participant's Participation and Deferral
Election Form for a Plan Year be made, modified or revoked retroactively.




--------------------------------------------------------------------------------






4.
Suspension of Contributions.

Anything contained herein to the contrary notwithstanding, if a Participant
receives a distribution from the Plan due to an unforeseeable emergency pursuant
to Section 6.5, any existing deferral election(s) made under the Plan shall be
cancelled. Any future deferral election made under the Plan shall apply only to
Fees that otherwise would be payable at least six (6) months after receipt of
such distribution.
5.
Vesting.

A Participant shall be 100% vested at all times in his or her Deferrals and any
earnings attributable thereto.
ARTICLE V



ACCOUNTS
1.
Establishment of Bookkeeping Accounts.

A separate bookkeeping Account or Accounts shall be maintained for each
Participant. Such Account(s) shall be credited with the Deferrals made by the
Participant pursuant to the Plan and charged with distributions made to or with
respect to a Participant.
2.
Subaccounts.

Within each Participant's bookkeeping Account, separate subaccounts shall be
maintained to the extent necessary or desirable for the administration of the
Plan, including but not limited to subaccounts to reflect each Deferral Period
ending on a different date.
3.
Earnings Elections.

A Participant shall elect that his or her Deferrals with respect to a Plan Year
shall be allocated either to:
(i)
An interest-bearing subaccount providing for interest at a rate specified by the
Committee from time to time. As of the Effective Date, the interest rate shall
be 0% compounded annually; or

(ii)
A stock unit subaccount under which the Participant shall be credited with a
number of full and partial stock units (calculated to the nearest hundredths of
a share) equal to the amount of the Participant's Deferrals divided by the
closing price of one common share of Invacare Corporation at the close of
business on the day the Deferral otherwise would have been paid (or the next
preceding trading day if such day is not a trading day). In addition, the stock
unit subaccount shall be credited from time to time with a number of additional
stock units equal to the number of shares that would have been purchased by any
dividends that would have been paid on the number of shares equivalent to such
units on the date such dividends are paid. All such units shall be calculated to
the nearest hundredths of a share.





--------------------------------------------------------------------------------






Any election to allocate Deferrals to a stock unit subaccount shall be made only
during such times as the Company's insider trading policy would permit an
insider to trade in Company stock. Furthermore, such election shall be completed
at a time when the Participant is not aware of any material nonpublic
information concerning the Company or its securities and shall contain
representations, warranties and covenants of the Participant to the Company to
the effect that (x) as of the date thereof, the Participant is not aware of any
material nonpublic information concerning the Company or its securities; (y) the
Participant is entering into the election to allocate Deferrals to the stock
unit subaccount in good faith, with the intent that the election contemplated
thereby complies with the affirmative defense established by Rule 10b5-1(c)(1)
under the Securities Exchange Act of 1934, as amended, and not as part of a plan
or scheme to evade compliance with the federal securities laws; and (z) while
such stock unit subaccount continues to be held in the name of the Participant,
the Participant will not (A) enter into or alter any corresponding or hedging
transaction or position with respect to the securities covered by such election
or (B) attempt to further exercise any influence over how, when or whether such
Deferrals are allocated with respect to Company securities. Any stock units or
shares of Invacare Corporation common stock credited and/or issued to the
Participant pursuant to the Plan shall be deemed credited and/or issued pursuant
to the Shareholder Approved Plan, subject to and in accordance with the terms
and conditions of the Shareholder Approved Plan.
A Participant's Account shall be adjusted as of each Valuation Date to reflect,
as applicable, interest earned since the last Valuation Date or changes in the
value of Invacare common stock, as well as any additional stock units credited
pursuant to the second sentence of Section 5.3(ii).
The hypothetical investment alternatives and the procedures relating to the
election of such investments, other than those set forth in this Section, shall
be determined by the Committee from time to time.
4.
Hypothetical Accounts and Creditor Status of Participants.

The Accounts established under this Article V shall be hypothetical in nature
and shall be maintained for bookkeeping purposes only. Neither the Plan nor any
of the Accounts (or subaccounts) shall hold any actual funds or assets. The
payments to a Participant, his or her Beneficiary or any other distributee
hereunder shall be made from assets of the Company which shall continue, at all
times, to be a part of the general unrestricted assets of the Company. The right
of any person to receive one or more payments under the Plan shall be an
unsecured claim against the general assets of the Company. Any liability of the
Company to any Participant, former Participant, or Beneficiary with respect to a
right to payment shall be based solely upon contractual obligations created by
the Plan. Neither the Company, the Board, the Committee, nor any other person
shall be deemed to be a trustee of any amounts to be paid under the Plan. Except
as provided in Section 5.5, nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Company and a Participant,
former Participant, Beneficiary, or any other person.




--------------------------------------------------------------------------------






5.
Investments.

The Company may, in its sole discretion, acquire insurance policies, annuities
or other financial vehicles for the purpose of providing future assets to the
Company to meet its anticipated liabilities under the cash deferral provisions
of the Plan. Such policies, annuities, or other acquired assets, shall at all
times be and remain unrestricted general property and assets of the Company or
property of a trust established pursuant to this Plan. Participants and
Beneficiaries shall have no rights, other than as general creditors, with
respect to any such policies, annuities or other acquired assets. Furthermore,
the Company may establish a trust to hold such policies, annuities or other
acquired assets, to be used to make, or reimburse the Company for, payments to
the Participants or Beneficiaries of all or part of the benefits under this
Plan, provided, however, that the trust assets shall at all times remain subject
to the claims of general creditors of the Company in the event of its
insolvency. In the event that a trust is established under this section, the
Company shall remain liable for paying the benefits under this Plan. However,
any payment of benefits to a Participant or Beneficiary made by the trust shall
satisfy the Company's obligation to make such payment to such person.
ARTICLE VI



PAYMENT OF ACCOUNT
1.
Timing and Form of Distribution of Accounts.

(a)
Distribution of a Participant's Deferrals for a Plan Year shall be made in a
single lump sum on the next business day after the end of the Deferral Period,
or as soon as practicable thereafter.

(b)
All Deferrals allocated to subaccounts other than a Participant's stock unit
subaccount shall be paid in cash. All Deferrals allocated to a Participant's
stock unit subaccount for a Deferral Period pursuant to Section 5.3 that are
distributable upon expiration of such Deferral Period shall be paid in an
equivalent number of fully paid and non-assessable common shares of Invacare
Corporation; provided, however, that any partial shares attributable to any
distribution shall be rounded up or down to the nearest whole share.

(c)
Notwithstanding anything herein to the contrary, in the event a Participant
should die, whether before or after his or her Separation, all amounts credited
to his or her Account shall be paid to the Participant's Beneficiary in a lump
sum in the form it otherwise would have been paid to the Participant within
ninety (90) days of the date of death; provided that if death occurs in the last
calendar quarter of the year, distribution shall be made in the first quarter of
the following year.





--------------------------------------------------------------------------------






2.
Valuation Upon a Distribution.

For purposes of any distributions hereunder, the value of a Participant's
Account shall be determined as of the close of business on the last business day
preceding the date such distribution is to be made.
3.
Designation of Beneficiaries.

Each Participant shall have the right, at any time, to designate one (1) or more
persons or an entity as Beneficiary (both primary as well as secondary) to whom
benefits under this Plan shall be paid in the event of a Participant's death
prior to complete distribution of the Participant's Account. Each Beneficiary
designation shall be in such form as prescribed by the Committee and will be
effective only when filed with the Committee during the Participant's lifetime.
Except as provided below, any designation of Beneficiary may be changed by a
Participant without the consent of such Beneficiary by the filing of a new
designation with the Committee. The filing of a new designation shall cancel all
designations previously filed.
4.
No Beneficiary Designation.

If any Participant fails to designate a Beneficiary in the manner provided
above, or if the Beneficiary designated by a deceased Participant dies before
the Participant or before complete distribution of the Participant's benefits,
the Participant's Beneficiary shall be the person in the first of the following
classes in which there is a survivor:
(a)
The Participant's surviving spouse;

(b)
The Participant's children in equal shares, except that if any of the children
predeceases the Participant but leaves issue surviving, then such issue shall
take by right of representation the share the parent would have taken if living;

(c)
The Participant's parents;

(d)
The Participant's estate.



5.
Withdrawals for Unforeseeable Emergency.

A Participant may apply in writing to the Committee for, and the Committee may
permit, a withdrawal of all or any part of a Participant's Account, together
with all earnings, gains and losses thereon, if the Committee, in its sole
discretion, determines that the Participant has incurred an unforeseeable
emergency, as such term is defined in Code Section 409A. The amount that may be
withdrawn shall be limited to the amount reasonably necessary to relieve the
unforeseeable emergency upon which the request is based, plus the federal and
state taxes due on the withdrawal, as determined by the Committee. The Committee
may require a Participant who requests a withdrawal on account of an
unforeseeable emergency to submit such evidence as the Committee, in its sole
discretion, deems necessary or appropriate to substantiate the circumstances
upon which the request is based and the unavailability of other resources with
which the Participant may relieve the unforeseeable emergency.




--------------------------------------------------------------------------------






6.
Withholding.

All distributions shall be subject to any legally required income and employment
tax withholding. All Deferrals shall be determined net of any required tax or
other withholdings (including, without limitation, withholdings for FICA tax).
ARTICLE VII

ADMINISTRATION
1.
Committee.

The Plan shall be administered by the Committee in accordance with rules and
procedures comparable to the rules of administration set forth in the DC Plus
Plan, including but not limited to the power to interpret the Plan and to
resolve ambiguities, inconsistencies and omissions, to determine any questions
of fact, to determine the right to benefits of and the amount of benefits, if
any, payable to any person, and otherwise to resolve all questions arising under
the Plan. The Committee shall be responsible for the general operation and
administration of the Plan and for carrying out the provisions thereof. The
Committee may delegate to others certain aspects of the management and
operational responsibilities of the Plan including the employment of advisors
and the delegation of ministerial duties to qualified individuals, provided that
such delegation is in writing. No member of the Committee who is a Participant
shall participate in any matter relating to his or her particular status as a
Participant or his or her particular rights or entitlement to benefits as a
Participant.
2.
Indemnification of Committee.

The Company shall indemnify the members of the Committee against any and all
claims, losses, damages, expenses, including attorney's fees, incurred by them,
and any liability, including any amounts paid in settlement with their approval,
arising from their action or failure to act, except when the same is judicially
determined to be attributable to their gross negligence or willful misconduct.
ARTICLE VIII

AMENDMENT AND TERMINATION
1.
Power to Amend or Terminate.

The Company reserves the right, by action of the Committee in its sole
discretion, to retroactively or prospectively amend, modify or terminate this
Plan at any time.
2.
Distribution Upon Plan Termination.

In the event the Company terminates the Plan in the manner permitted under
Section 8.1, no liquidation and payment of benefits shall necessarily occur as a
result of the termination; provided, however, that the Committee may, in its
discretion, provide by amendment to the Plan for the liquidation and termination
of the Plan in a manner consistent with any applicable requirements of Code
Section 409A.




--------------------------------------------------------------------------------






ARTICLE IX

MISCELLANEOUS
1.
Non-Assignability of Benefits.

No Participant, Beneficiary or distributee of benefits under the Plan shall have
any power or right to transfer, assign, anticipate, hypothecate or otherwise
encumber any part or all of the amounts payable hereunder, which are expressly
declared to be unassignable and non-transferable. Any such attempted assignment
or transfer shall be void. No amount payable hereunder shall, prior to actual
payment thereof, be subject to seizure by any creditor of any such Participant,
Beneficiary or other distributee for the payment of any debt, judgment, or other
obligation, by a proceeding at law or in equity, nor transferable by operation
of law in the event of the bankruptcy, insolvency or death of such Participant,
Beneficiary or other distributee hereunder.
2.
Governing Laws.

All provisions of the Plan shall be construed in accordance with the internal
laws (but not the choice of laws) of Ohio, except to the extent preempted by
federal law.
3.
Miscellaneous.

This Plan shall be binding on each Participant and his or her heirs and legal
representatives and on the Company and its successors and assigns. Wherever
appropriate herein, words used in the singular shall be considered to include
the plural and words used in the plural shall be considered to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender. The headings of Articles and Sections herein are
included solely for convenience, and if there is any conflict between such
headings and the rest of the Plan, the text shall control.
4.
Entire Agreement; Severability.

This document and any amendments contain all the terms and provisions of the
Plan and shall constitute the entire Plan, any other alleged terms or provisions
being of no effect. The Plan, together with any Participation and Deferral
Election Forms, constitute the entire agreement between the parties with respect
to the subject matter hereof. If any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions hereof; instead, each provision shall be fully
severable and the Plan shall be construed and enforced as if said illegal or
invalid provision had never been included herein.


5.
No Guaranty of Tax Consequences.

While the Company has established, and will maintain, the Plan, the Company
makes no representation, warranty, commitment, or guaranty concerning the
income, employment, or other tax consequences of participation in the Plan under
federal, state, or local law.




--------------------------------------------------------------------------------






It is the intention and purpose of the Company that this Plan shall be, at all
relevant times, in compliance with (or exempt from) Code Section 409A and all
other applicable laws, and this Plan shall be so interpreted and administered. 
In addition to the general amendment rights of the Company with respect to the
Plan, the Company specifically retains the unilateral right (but not the
obligation) to make, prospectively or retroactively, any amendment to this Plan
or any related document as it deems necessary or desirable to more fully address
issues in connection with compliance with (or exemption from) Code Section 409A
and such other laws.  In no event, however, shall this section or any other
provisions of this Plan be construed to require the Company to provide any
gross-up for the tax consequences of any provisions of, or payments under, this
Plan and the Company shall have no responsibility for tax or legal consequences
to any Participant (or Beneficiary) resulting from the terms or operation of
this Plan.
IN WITNESS WHEREOF, the Company has caused this Plan to be signed as of the 31st
day of December, 2011.
INVACARE CORPORATION
By: /s/ Patricia Stumpp
Patricia Stumpp


Its: Senior Vice President - Human Resources            




